Mr. Justice Mestrezat,
dissenting:
I regard this case as a reargument on the merits of the former case, and I submit that the majority opinion shows that this court has reconsidered this case and entered a decree reversing its former decree and denying the plaintiffs the relief which in our adjudication four years ago, after argument and reargument, we held they were entitled to. It is true that three members of the court dissented from the decree then entered, and held that the plaintiffs were not entitled to any relief; The majority of the court, however, reversing the trial court, ordered an injunction to be issued “ perpetually enjoining Jones & Laughlin Steel Company from such operation of its furnaces .... as to cause to be emitted therefrom clouds of ore dust, working and causing the injury to the property of the appellants as in the bill described and found by the court below.” The learned trial judge in entering the decree from which this appeal was taken, after finding the facts and correctly interpreting our decree in an exhaustive and unanswerable opinion, states in conclusion the gist of the case as follows: “ As the defendants are still causing their furnaces to be operated, so as to cause to be emitted from them clouds of ore dust, which is cast upon the plaintiffs’ property, causing substantially the same kind of injury, though not as great in extent, they have been guilty of refusing to obey the decree of the court and are to be adjudged guilty of contempt in doing so.” The opinion of the learned judge amply vindicates the decree which he entered, adjudging the defendants guilty of contempt, and, upon that opinion, I would affirm the decree of the court below.